Citation Nr: 0415913	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  00-15 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for recurring pulmonary 
emboli claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1942 to December 1945.  This claim is before the Board 
of Veterans' Appeals (Board) from an April 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in St. Petersburg, Florida.  The case is now under the 
jurisdiction of the RO in New York, New York.  A 
videoconference hearing was held before the undersigned in 
March 2001.  In September 2001 and June 2003, the Board 
remanded the claim to the RO for further development.


FINDINGS OF FACT

1.  The veteran presumably was exposed to asbestos during his 
service on Navy vessels.  

2.  The evidence does not show a diagnosis of asbestosis 
based on clinical findings.  

3.  The preponderance of the evidence is against a finding 
that the veteran's recurring pulmonary emboli are related to 
his exposure to asbestos in service.

4.  Recurring pulmonary emboli were not manifested in 
service, and the preponderance of the evidence is against a 
finding that they are related to the veteran's service.


CONCLUSION OF LAW

Service connection for recurring pulmonary emboli (claimed as 
due to asbestos exposure) is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  The Board finds that all pertinent mandates of the 
VCAA and implementing regulations are met.  

Well-groundness is not an issue; this matter has been 
addressed on the merits.  The veteran was notified why 
service connection for pulmonary emboli was denied in the 
April 2000 RO rating decision, as well as in a June 2000 
statement of the case (SOC).  Further development of the 
evidence was accomplished pursuant to Board remands in 
September 2001 and June 2003.  Letters of October 2001 and 
April 2004 (after the rating appealed) informed the veteran 
of the requirements set out by the Court in Quartuccio, 
supra, to include his and VA's respective responsibilities in 
claims development.  Supplemental SOC's (SSOC) in November 
2002 and April 2004 advised him of the evidence needed to 
establish service connection and outlined pertinent VCAA 
provisions.

While the October 2001 and April 2004 letters both advised 
the veteran that he should submit additional evidence in 
support of his claim within 60 days, each informed him that 
evidence submitted within a year would be considered.  The 
veteran advised VA in May 2004 that he had no additional 
evidence to submit.  Regarding timing of notice, it is 
noteworthy that while the VCAA notice here did not precede 
the decision on appeal (as required by Pelegrini v. Principi, 
17 Vet. App. 412 (2004)), such notice was not possible as the 
VCAA was not in effect at the time of the April 2000 RO 
rating decision.  Notice in this case was provided prior to 
the RO's last adjudication and certification to the Board.  
Everything submitted by the veteran to date has been accepted 
for the record, and considered.  As to notice content, while 
the veteran was not advised verbatim to submit everything he 
had pertinent to the claim, he was advised what was pertinent 
and necessary, and that he should submit such evidence (and 
that VA would assist him as indicated).  He has received all 
essential notice, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and private treatment 
records.  VA examinations have been conducted and VA medical 
opinions have been obtained.  The veteran has not identified 
any outstanding pertinent records.  The duty to assist is 
satisfied.

Factual Background

The veteran's service medical records show that 
photoflourographic examinations of the chest in July 1942 and 
December 1945 were negative.  Clinical evaluation of the 
respiratory system on December 1945 service discharge 
examination revealed no abnormality.  

A June 1992 private medical pulmonary angiogram report shows 
a diagnosis of pulmonary embolism involving the right middle 
lobe and left lower lobe pulmonary artery.

A private medical office visit note dated in September 1993 
notes a history of pulmonary embolisms in 1990 and May 1992.  

A June 1998 private X-ray report noted some interstitial 
prominence at the mid and lower lung fields some of which may 
be fibrosis and some related to acute interstitial disease.

A May 1999 letter from a treating physician indicates that 
the veteran had a very strong history of asbestos exposure 
while serving aboard a ship in the Navy.  He noted that the 
veteran had problems relating to multiple pulmonary emboli.  
The physician opined that the veteran's recurrent pulmonary 
emboli were related to asbestosis.  

A May 1999 VA chest X-ray was interpreted as normal.  

In a November 2000 letter a private physician opined that the 
veteran's pulmonary fibrosis and COPD [chronic obstructive 
pulmonary disease] were secondary to asbestos exposure.

At a March 2001 hearing before the undersigned, the veteran 
testified that a private physician had attributed his 
problems with pulmonary emboli to asbestos exposure.  He 
indicated that he was exposed to asbestos during his service 
aboard two Navy vessels, but denied lung problems during 
service.  

A VA chest X-ray in March 2002 was interpreted as showing 
unremarkable findings; no parenchymal or pleural disease was 
evident.

On April 2002 VA pulmonary function testing, restrictive lung 
disease was diagnosed.  

On April 2002 VA respiratory examination the veteran's claims 
folder was reviewed by the examining physician.  The veteran 
reported a history of pulmonary emboli first being diagnosed 
in 1992.  He also gave a history of asbestos exposure in 
service, and added that a private physician had diagnosed 
asbestosis in 1991.  The report noted that April 3, 2002 
chest X-ray results were pending.  The examiner noted that 
findings consistent with a diagnosis of asbestosis were not 
shown by the objective evidence.  The diagnosis was recurrent 
pulmonary emboli of unknown etiology.  The examiner added 
that the veteran's recurrent pulmonary emboli disorder were 
not caused by asbestosis, and that there was no known 
association between asbestos and recurrent pulmonary 
embolism.  The examiner opined that the veteran's recurrent 
emboli reflected a state of hypercoagulability, which was 
most likely related to a genetic disposition, and that workup 
for the hypercoagulable state was not found on claims folder 
review.  

On April 2004 VA respiratory examination the examiner 
reviewed the claims folder, and accompanying medical 
evidence.  The veteran reported asbestosis was diagnosed by a 
private physician in 1991; the examiner commented that 
evidence of such diagnosis was not in the record.  The 
examiner commented that [VA] X-rays in 1999 and 2002 were 
normal, and showed no characteristic changes suggestive of a 
diagnosis of asbestosis.  The examiner opined that while the 
veteran was exposed to asbestos during his Naval service, the 
medical record does not suggest asbestosis as the cause of 
the veteran's pulmonary disease.  He added that a diagnosis 
of asbestosis could not be made.  The examiner also noted 
that pulmonary emboli were not primarily a pulmonary 
disorder, but rather a coagulation and vascular condition.  

Laws and Regulations

The law provides that service connection will be granted for 
a disability if it is shown that the appellant suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  In order to prevail on the merits 
on the issue of service connection, there must be medical 
evidence of current disability; medical or, in certain 
circumstances lay, evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

To establish entitlement to service connection for an 
asbestos related disease, a claimant must present specific 
evidence of in-service exposure to asbestos, and also of a 
relationship between such exposure and the disability for 
which service connection is claimed.  Dyment v. West, 13 Vet. 
App. 141, 145 (1999); VAOPGCPREC 4-2000.  VA has published 
guidelines for compensation claims based on asbestos exposure 
in Veterans Benefits Administration Adjudication Procedure 
Manual M21-1 (M21-1), Part VI, para. 7.21 (January 31, 1997).  
The guidelines include a nonexclusive listing of asbestos 
related diseases/abnormalities, including asbestosis.  M21-1, 
Part VI, par. 7.21(a)(1) & (2).  Although a lay person is not 
competent to testify as to the cause of disease, an appellant 
is competent to testify as to the facts of asbestos exposure.  
McGinty v. Brown, 4 Vet. App. at 432.
The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

The veteran's assertion that he was exposed to asbestos while 
serving aboard two Navy vessels is not inconsistent with the 
record.  It may reasonably be conceded that he likely had 
some exposure to asbestos in service.  It is also not in 
dispute that he has had recurring pulmonary emboli.  However, 
the preponderance of the evidence is against findings either 
that he has asbestosis or that there is a nexus between the 
recurrent pulmonary emboli and his service.  

While a private physician opined in May 1999 that the 
veteran's pulmonary emboli were related to "asbestosis," 
that physician did not identify any clinical findings or 
studies supporting a diagnosis of asbestosis, and cited no 
texts or treatises supporting the proposition that recurring 
pulmonary emboli, such as the veteran's, result from asbestos 
exposure.  On April 2002 VA examination, the examiner opined 
that the recurrent pulmonary emboli were not caused by 
asbestosis.  Of note, the record is devoid of a diagnosis of 
asbestosis.  The April 2002 VA examiner stated that there was 
no known association between "asbestos and recurrent 
pulmonary embolism."  Further, on VA examination in April 
2004, it was noted that VA chest X-rays in 1999 [May] and 
April 2002 were normal and provided no evidence of 
characteristic changes suggesting asbestosis.  The examiner 
also noted that VA pulmonary function studies in April 2002 
revealed a restrictive lung disease.  [And while a private 
physician noted in November 2000 that the veteran has 
pulmonary fibrosis and COPD (disabilities not at issue here) 
secondary to asbestos exposure, the April 2004 VA examiner 
opined that there is no supporting medical evidence of record 
to suggest asbestosis as the cause of the veteran's pulmonary 
disease, which was predominately restrictive in nature.  In 
fact, the VA examiner added that a diagnosis of asbestosis 
could not be made based on the record.  The examiner 
concluded by indicating that no asbestosis had been 
demonstrated, and that pulmonary embolism was not primarily a 
pulmonary or lung disorder, but a consequence of the 
embolization.]  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
The VA opinions in April 2002 and April 2004 are unequivocal 
and were provided by two different VA physicians who each had 
the opportunity to review the veteran's complete medical 
record.  Each explained the rationale for the opinion given.  
In contrast, the private physician who provided the 
conflicting opinion in 1999 did not identify any supporting 
clinical findings, did not explain the rationale for the 
opinion, and did not cite any supportive texts or medical 
treatises.  Therefore, the Board finds the VA examiners' 
opinions more persuasive than that of the private physician 
in May 1999.  The evidence of record does not show that 
pulmonary emboli were manifested in service, and a 
preponderance of the evidence is against a finding that 
recurrent pulmonary emboli are related to service, or to 
asbestos exposure or any pathology incurred therein.


ORDER

Service connection for a recurring pulmonary emboli, claimed 
as due to asbestos exposure, is denied.


	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



